       Case 4:20-cv-03033-JST Document 64 Filed 06/22/20 Page 1 of 3




 1 MICHAEL A. KELLY, State Bar No. 71460
    MKelly@WalkupLawOffice.com
 2 RICHARD H. SCHOENBERGER, State Bar No. 122190
    RSchoenberger@WalkupLawOffice.com
 3 MATTHEW D. DAVIS, State Bar No. 141986
    MDavis@WalkupLawOffice.com
 4 JADE SMITH-WILLIAMS, State Bar No. 318915
    JSmithWilliams@WalkupLawOffice.com
 5 WALKUP, MELODIA, KELLY & SCHOENBERGER
   650 California Street
 6 San Francisco, CA 94108
   Telephone: 415-889-2919
 7 Facsimile: 415-391-6965

 8 ALAN A. GREENBERG, State Bar No. 150827
    AGreenberg@GGTrialLaw.com
 9 WAYNE R. GROSS, State Bar No. 138828
    WGross@GGTrialLaw.com
10 DEBORAH S. MALLGRAVE, State Bar No. 198603
    DMallgrave@GGTrialLaw.com
11 GREENBERG GROSS LLP
   601 South Figueroa Street, 30th Floor
12 Los Angeles, CA 90017
   Telephone: 213-334-7000
13 Facsimile: 213-334-7001

14 _______________________
   SHANIN SPECTER, Pennsylvania State Bar No. 40928
15 shanin.specter@klinespecter.com
   PHILIP M. PASQUARELLO
16 philip.pasquarello@klinespecter.com
   KLINE & SPECTER, P.C.
17 1525 Locust Street
   Philadelphia, PA 19102
18 Telephone: 215-772-1000
   Pro Hoc Vice
19

20 Attorneys for All Plaintiffs

21 JOHN K. DIPAOLO, State Bar No. 321942
    dipaolojohn@uchastings.edu
22 General Counsel
   Secretary to the Board of Directors
23 Hastings College of the Law
   200 McAllister Street
24 San Francisco, CA 94102
   Telephone: 415-565-4787
25 Facsimile: 415-565-4825

26 Attorney for Plaintiff
   HASTINGS COLLEGE OF THE LAW
27

28

                                            1
          PLAINTIFFS’ RESPONSE TO MOTIN TO INTERVENE - CASE NO. 4:20-cv-03033-JST
                                 Case 4:20-cv-03033-JST Document 64 Filed 06/22/20 Page 2 of 3




                          1

                          2
                                                      UNITED STATES DISTRICT COURT
                          3
                                                   NORTHERN DISTRICT OF CALIFORNIA
                          4

                          5
                              HASTINGS COLLEGE OF THE LAW, a                  Case No. 4:20-cv-03033-JST
                          6     public trust and institution of higher
                                education duly organized under the            PLAINTIFFS’ RESPONSE TO
                          7     laws and the Constitution of the              MOTIN TO INTERVENE
                                State of California;
                          8   FALLON VICTORIA, an individual;                 Date:    July 22, 2020
                              RENE DENIS, an individual;                      Time:    2:00 p.m.
                          9   TENDERLOIN MERCHANTS AND                        Place:   Courtroom 6, 2nd Floor
                                PROPERTY ASSOCIATION, a
                       10       business association;                         ASSIGNED FOR ALL PURPOSES
                              RANDY HUGHES, an individual; and                TO THE HONORABLE JON S.
                       11     KRISTEN VILLALOBOS, an individual,              TIGAR

                       12                             Plaintiffs,             Trial Date:        (None set yet)
                       13           v.

                       14 CITY AND COUNTY OF SAN
                             FRANCISCO, a municipal entity,
                       15
                                             Defendant.
                       16

                       17

                       18           Plaintiffs do not support or oppose the Applicants’ Motion for Intervention.
                       19           Plaintiffs note that under Federal Rule of Civil Procedure 24(a)(2), for the
                       20 Motion to be granted: (1) the motion must be timely; (2) the applicant’s must have a

                       21 “significant protectable” interest relating to the property or transaction which is the

                       22 subject of the action; (3) the applicant must be so situated that the disposition of the

                       23 action may as a practical matter impair or impede its ability to protect that interest;

                       24 and (4) the applicant’s interest must be inadequately represented. Retiree Support

                       25 Group, 315 F.R.D. 318, 321 (N.D. Cal. 2016) (citing Freedom From Religion Found. v.

                       26 Geithner, 644 F.3d 836, 841 (9th Cir. 2011).

                       27           Applicants must satisfy all four criteria: “[f]ailure to satisfy any one of the
                       28 requirements is fatal to the application.” Retiree Support Group, 315 F.R.D. at 321
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
       26TH FLOOR
                                                                          2
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                   PLAINTIFFS’ RESPONSE TO MOTIN TO INTERVENE - CASE NO. 4:20-cv-03033-JST
                                Case 4:20-cv-03033-JST Document 64 Filed 06/22/20 Page 3 of 3




                          1 (citing Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950) (9th Cir. 2009)).

                          2         A party who is not entitled to intervention as a matter of right may

                          3 nonetheless intervene through permissive intervention pursuant to

                          4 Fed. R. Civ. P. 24(b). Permissive intervention requires: (1) an independent ground

                          5 for jurisdiction; (2) a timely motion; and (3) a common question of law or fact between

                          6 the applicant’s claim or defense and the main action. Freedom, 644 F.3d at 843.

                          7         By not supporting or opposing intervention, Plaintiffs do not waive any

                          8 objections, including, but not limited to: standing, ripeness, presence of a case or

                          9 controversy, justiciability, or political question — nor do plaintiffs waive objection or

                       10 reply to Applicants’ statements of fact or law.

                       11           Plaintiffs agree with the City that, “[t]he terms of the Stipulated Injunction

                       12 represent a massive commitment of resources by the City, and reflect Plaintiffs’ and

                       13 the City’s shared goal to improve living conditions in the Tenderloin for housed and

                       14 unhoused residents alike.” CCSF Response to Mot. for Intervention at 1. Plaintiffs

                       15 also agree “the Proposed Intervenors have not demonstrated any reason why the

                       16 Stipulated Injunction should not be entered by the Court. Proposed Intervenors have

                       17 not identified any provision of the Stipulated Injunction that is unlawful or that

                       18 would violate the rights of unhoused persons.” Id. at page 2. Finally, Plaintiffs join

                       19 the City’s request that the Court enter the Stipulated Injunction, regardless of how it

                       20 rules on the Motion to Intervene.

                       21

                       22 Respectfully submitted,

                       23

                       24                                        By:         /S/ MICHAEL A. KELLY
                                                                       MICHAEL A. KELLY
                       25
                                                                       RICHARD H. SCHOENBERGER
                       26                                              MATTHEW D. DAVIS
                                                                       JADE SMITH-WILLIAMS
                       27                                              Attorneys for ALL PLAINTIFFS
                       28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
       26TH FLOOR
                                                                         3
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                   PLAINTIFFS’ RESPONSE TO MOTIN TO INTERVENE - CASE NO. 4:20-cv-03033-JST
